Exhibit 99.1 FOR IMMEDIATE RELEASE Earthstone Energy, Inc. Provides an Operations Update Houston, Texas, July 13, 2015 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone,” the “Company,” “we” or “our”), today provided an operations update. Acreage Update On June 30, 2015, the Company acquired a 50% operated interest in approximately 970 gross acres and two gross Austin Chalk wells in Gonzales County, Texas (the “Newly Acquired Acreage”). The acreage, acquired for Eagle Ford development, is 100% held-by-production, with current gross production of approximately 44 barrels of oil equivalent per day (100% oil). The property was acquired from an unaffiliated party and purchased jointly with a private company that will hold a 50% non-operated interest in the asset. The Newly Acquired Acreage is adjacent to our existing 404 gross acres located in Karnes County, Texas (the “Karnes County Acreage”) and will allow for 13 gross Eagle Ford wells to be drilled with an average lateral length of approximately 6,000 feet.These two properties straddle the Gonzales-Karnes County line.Pending certain acreage trades, the Karnes County Acreage (in which we have a 33% operated working interest) will allow for four gross wells with an average lateral length of approximately 6,900 feet. We intend to develop both areas using 500 foot spacing between wells. Current plans include drilling two gross wells on each property in the fourth quarter of 2015, with continued development in 2016. Drilling and Completions Update Operated Eagle Ford – Fayette, Gonzales, and Karnes Counties, Texas
